Morton, J.
We think that the instructions given by the presiding justice were correct, and were all that the case required, *335and that those requested by the plaintiff were properly refused. The instructions requested by the plaintiff were based upon the view that the defendant was negligent, or violated the law of the road in being where he was. Neither proposition is correct. So far as concerned the plaintiff, the defendant had a right to be where he was, and violated no law of the road by being there. Lloyd v. Ogleby, 5 C. B. (N. S.) 667. Cotterill v. Starkey, 8 C. & P. 691. Lovejoy v. Dolan, 10 Cush. 495. Broult v. Hanson, 158 Mass. 17. Norris v. Saxton, 158 Mass. 46. So far as the defendant’s negligence was concerned, the presiding justice properly instructed the jury that-they were to “take into account where he was, where his horse and carriage were on the street, in connection with everything else, in determining whether he was driving with reasonable and ordinary care.” It would have been error to instruct that his being on the left of the centre of the road was of itself evidence of negligence, or tended of itself to show negligence as against the plaintiff. Cases ubi supra, and Parker v. Adams, 12 Met. 415, 419.

Exceptions overruled.